Citation Nr: 0516664	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, secondary to a service-connected history of a 
stress fracture of the right foot, with metatarsalgia.

2.  Entitlement to an increased rating for a history of a 
right foot stress fracture, with metatarsalgia, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased (compensable) rating for 
residuals of a pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974, with periods of active duty for training occurring 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying entitlement to 
secondary service connection for a left knee disorder, and 
claims of entitlement to increased ratings for a history of a 
right foot stress fracture with metatarsalgia and residuals 
of a pilonidal cystectomy.  

In his January 2000 substantive appeal, the veteran requested 
that he be afforded a hearing at a VA medical facility in 
Albany, New York.  In response, the RO informed the veteran 
in February 2002 correspondence that the video equipment at 
the Albany facility was inoperable.  Hence, he was advised of 
his other options in terms a hearing either before RO or 
Board personnel.  No response to the February 2002 
correspondence was thereafter received from the veteran.  
Inasmuch as no other request for a hearing remains pending at 
this time, the Board will proceed to adjudicate the merits of 
one or more of the issues on appeal.  

The issues of the veteran's entitlement to secondary service 
connection for a left knee disorder and for an increased 
rating for a history of a stress fracture of the right foot 
with metatarsalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Residuals of a pilonidal cystectomy are asymptomatic, save 
for a slight atrophic surgical scar; there is no evidence 
residual tenderness to palpation, pain, elevation, 
ulceration, poor nourishment, or depression; and there is no 
evidence of any associated anal sphincter control problems. 


CONCLUSION OF LAW

The schedular criteria for the assignment of an increased 
(compensable) rating for residuals of a pilonidal cystectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.114, 4.118, Diagnostic 
Codes 7332, 7802 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the original 
claim forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO through its April 2004 letter to him.  
To that extent, VA's duties established by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that he has been afforded multiple VA medical 
examinations to evaluate the residuals of his pilonidal 
cystectomy during the course of the instant appeal, the 
reports of which have been associated with his claims folder.  
Thus, it is concluded that all assistance due the veteran has 
been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA, but full notice of the VCAA was 
followed by readjudication by the RO and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran-claimant 
under Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase for Residuals of a Pilonidal 
Cystectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The record reflects that service connection was established 
for a history of a pilonidal cystectomy in an April 1981 
rating action.  At that time, a noncompensable rating was 
assigned from December 1980 under 38 C.F.R. § 4.114, DC 7399.  
No appeal of the initial rating assigned followed.  In 
September 1998, the veteran filed a claim for increase for 
such disorder, the denial of which forms the basis of the 
instant appeal.  During the course of that appeal, the RO by 
its rating action of September 1999 continued and confirmed 
the previously assigned noncompensable rating under DC 7399-
7332.

During the course of the instant appeal, the disorder in 
question has been evaluated by the RO under the rating 
criteria set forth in 38 C.F.R. § 4.114 (2004) pertaining to 
the gastrointestinal system, as well as 38 C.F.R. § 4.118 
with respect to scarring resulting from the surgical removal 
of the veteran's pilonidal cyst.  A pilonidal cyst is a cyst 
containing hair in the sacrococcygeal area, i.e., the region 
of the sacrum and coccyx, that often becomes infected and 
discharge through a channel near the anus.  Pernorio v. 
Derwinski, 2 Vet.App. 625, 627 (1992).  Inasmuch as the 
record does not demonstrate any evidence of an anal sphincter 
control disorder due to the cyst, 38 C.F.R. § 4.114, 
Diagnostic Code 7332, it is concluded that such disorder is 
most appropriately rated under those criteria for evaluation 
of skin disorders, and, in particular, scarring.  

Notice is taken that the criteria for the evaluation of skin 
disorders were amended during the course of the instant 
appeal.  Such changes were made effective from August 30, 
2002.  See 67 Fed. Reg. 49590 (2002).  In light of Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), it follows that the 
old rating criteria only apply to the period prior to the 
date of the change in law, and the new rating criteria apply 
only to the period on and after the date of the change in 
law. 

With respect to the criteria in effect prior to August 30, 
2002, a rating of 10 percent was assignable for superficial 
scars that were poorly nourished with repeated ulceration, or 
when the scar was manifested by tenderness and pain on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Scars were otherwise rated on the basis of limitation of the 
part affected.  38 C.F.R. § 4.118, DC 7805.

Regarding the criteria in effect on and after August 30, 
2002, scars of other than the head, face, or neck, that are 
deep or that cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  
38 C.F.R. § 4.118, DC 7801.  

Scars other that of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  
Superficial, unstable scars are 10 percent disabling.  
38 C.F.R. § 4.118, DC 7803.  Superficial scars that are 
painful on examination are 10 percent disabling.  38 C.F.R. 
§ 4.118, DC 7804.  Finally, other scars are to be rated on 
the basis of limitation of function of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

It is contended by the veteran that the residuals of his 
pilonidal cystectomy are more severe than is reflected by the 
currently assigned evaluation.  No specific manifestations of 
disability relating thereto are described by the veteran.  

Contrary to the veteran's allegation of an increased level of 
severity, the record does not support his contentions.  When 
evaluated by VA in August 1999, no related problems were set 
forth by the veteran or by the examining physician.  On 
further VA examination in December 2004, the veteran 
complained of no related problems involving the removal of 
his pilonidal cyst in 1972.  No current symptoms or treatment 
was noted.  Clinical inspection revealed a surgical scar that 
was perfectly normal in appearance, measuring four inches in 
length from the midline of the back into the gluteal fold.  
That scar was slightly atrophic, but without tenderness to 
palpation, elevation, or depression.  No exposed body area 
was involved, and only 0.5 percent of the entire body area 
was found to be affected.  The clinical assessment was of a 
post-pilonidal cystectomy with an asymptomatic surgical scar.  

There is no showing that the veteran's residuals of a 
pilonidal cystectomy result in a limitation of motion or 
other impairment of function, nor is there shown to be deep 
or unstable scarring or a scar that is at least 144 square 
inches.  Findings involving adherence to underlying tissue, 
induration, pain, redness, warmth, drainage, tenderness, poor 
nourishment, ulceration, or keloid formation are entirely 
absent.  That being the case, it is determined that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) rating for the residuals of a 
pilonidal cystectomy.  As such, denial of the appeal is 
required.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased (compensable) rating for residuals of a 
pilonidal cystectomy is denied.  




REMAND

The veteran believes that his claimed left knee disorder is 
directly related to his service-connected right foot 
disability, and it is argued that in order to satisfy VA's 
duty-to-assist obligation a medical examination should be 
conducted to ascertain the relationship between the entities 
in question, including, but not limited to, the question of 
whether the right foot disorder aggravates his left knee.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
concurs.  

Additionally, while it is apparent that the veteran is in 
receipt of the maximum evaluation for metatarsalgia, he 
asserts that by means of analogous rating, a 20 percent 
evaluation is for assignment on the basis of a moderately 
severe foot injury under 38 C.F.R. § 4.71a, DC 5284.  Notice 
is taken that there is lacking in this instance sufficient 
examination findings involving pain and functional loss with 
respect to the service-connected right foot disorder or 
consideration thereof by the RO.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet.App. 202, 206 
(1995).  It, too, is apparent that the question of whether a 
separate rating is for assignment on the basis of arthritic 
involvement of the right foot has not to date been addressed, 
given an X-ray showing of spurring about the insertion of the 
Achilles tendon in December 2004.  See VAOPGCPREC 9-2004, 69 
Fed. Reg. 59990 (2004); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); Esteban 
v. Brown, 6 Vet.App. 259 (1994).  

For the reasons noted, this matter is hereby REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified what information and evidence 
are still needed to substantiate his 
claims of entitlement to service 
connection for a left knee disorder, 
secondary to a right foot stress fracture 
with metatarsalgia, and an increased 
rating for the history of a right foot 
stress fracture with metatarsalgia.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession and 
notified that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Any and all records of VA inpatient 
and outpatient treatment, not already 
contained in the claims folder, involving 
the management of the veteran's service-
connected right foot disorder and his 
claimed left knee disability must be 
obtained for inclusion in the claims 
folder.  

3.  The report of the VA medical 
examination conducted on December 23, 
2004, at the VA Medical Center in 
Buffalo, New York, by John J. Babe, must 
be returned to Dr. Babe for the 
preparation of an addendum to his earlier 
report.  The claims folder in its 
entirety is to be furnished to Dr. Babe 
or his designee for use in the study of 
this case.  An additional examination by 
Dr. Babe, or by another physician if Dr. 
Babe is unavailable, is authorized if 
deemed necessary.  Regardless of whether 
an additional examination is undertaken, 
Dr. Babe or his designee must address the 
following in detail in an addendum, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Discuss the presence or 
absence of objective signs of 
pain, weakened movement, and/or 
incoordination with respect to 
the veteran's service-connected 
right foot disorder.  The 
degree of any resulting 
impairment should be quantified 
in terms of any functional 
loss.  If possible, the 
additional degree to which 
range of motion of the right 
foot is adversely affected must 
be set forth.   Also, the 
examiner must express an 
opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups, if the veteran describes 
flare-ups.  

(b)  Is the veteran's service-
connected right foot disorder, 
described as a history of a 
stress fracture of the right 
foot, with metatarsalgia, most 
appropriately rated for 
metatarsalgia or as a foot 
injury.  If the latter, is the 
veteran's right foot disorder 
more akin to a moderate, 
moderately severe, or severe 
foot injury, and why?

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination in 
order to ascertain the relationship, if 
any, between his claimed left knee 
disorder and his service-connected 
history of a stress fracture of the right 
foot with metatarsalgia.  The claims 
folder in its entirety must be made 
available to and reviewed by the 
examiner.  Such examination is to include 
a detailed review of the veteran's 
history, to include an April 1971 
preservice left knee medial menisectomy, 
and current complaints.  The examiner is 
to provide a comprehensive clinical 
evaluation and conduct all diagnostic 
testing necessary to determine the 
etiology of any left knee disability 
present.  All applicable diagnoses must 
be fully set forth.  
Following an examination of the veteran 
and a review of all of the evidence of 
record, the examiner must offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that any diagnosed left knee 
disorder is the direct result 
of the veteran's service-
connected history of a stress 
fracture of the right foot with 
metatarsalgia ?  If not, is it 
at least as likely as not that 
the appellant's history of a 
right foot stress fracture with 
metatarsalgia has increased the 
severity of any diagnosed left 
knee disorder, such as to 
constitute an aggravation 
thereof?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

5.  Following the completion of the 
foregoing actions, the addendum and 
examination report must be reviewed.  If 
either is not in complete compliance with 
the instructions provided above, 
appropriate action must be taken to 
return such addendum/report for any and 
all needed action.  

6.  Lastly, a new rating decision must be 
prepared and the veteran's claim of 
entitlement to secondary service 
connection for a left knee disorder and 
his claim for increase for a history of a 
right foot stress fracture with 
metatarsalgia must be readjudicated, 
inclusive of the question of whether a 
separate, compensable rating is warranted 
for arthritis of the right foot.  Such 
readjudication must be based on all the 
evidence of record and all governing 
legal authority, including 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995); and 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); and Esteban, to include 
whether a separate rating may be assigned 
for arthritis.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


